By the Court.
Time and place in an indictment are so far immaterial that in general the evidence is not required exactly to correspond with the charge; but it is a clear rule that time and place must be so stated that there may be no-*380incongruity or repugnancy in the indictment. Thus where •a time is limited for preferring an indictment, the.time laid ■should appear to be within the time so limited; and in an indictment for murder the death should be laid within a .year and day from the time at which the stroke is alleged to have been given, Arch. c. 1. 14.
The true mode to consider the present question is to take the matters as laid, because on a general verdict they would be considered as true, referring also to the time of the erection of the new county, of which we are bound to take j udicial notice', Commonwealth v. Springfield, 7 Mass. Rep. 9. Per Parsons, C. J. It is seen that at the time mentioned there was no such place as that which the offence is alleged to have been committed. There is a manifest repugnancy. Let the indictment be quashed, and the defendant enter into recognizance to appear at the next Oyer and Terminer of the county of Warren.